Citation Nr: 1721418	
Decision Date: 06/13/17    Archive Date: 06/23/17

DOCKET NO.  16-39 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for left ear hearing loss.

2.  Entitlement to service connection for bilateral flat feet.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his son.


ATTORNEY FOR THE BOARD

L. Nelson, Associate Counsel
INTRODUCTION

The Veteran served on active duty from February 1952 to February 1954.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

The Veteran and his son attended a videoconference hearing before the undersigned Veterans Law Judge in October 2016.  The hearing transcript is associated with the record.

The record before the Board consists solely of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran was exposed to acoustic trauma during service.

2.  Hearing loss, left ear, had its onset during service.

3.  Bilateral flat feet had its onset during service.


CONCLUSIONS OF LAW

1.  Resolving all doubt in the Veteran's favor, the criteria for service connection for hearing loss, left ear, have been met.  38 U.S.C.A. §§ 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2016).

2.  Resolving all doubt in the Veteran's favor, the criteria for service connection for flat feet have been met.  38 U.S.C.A. § § 1131, 1154, 5107 (West 2014); 38 C.F.R. § § 3.102, 3.303 (2016)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As explained below, the Board has determined that the evidence currently of record is sufficient to substantiate the claim of entitlement to service connection for left ear hearing loss and bilateral flat feet.  Therefore, no discussion of VA's duties to notify and assist the Veteran are necessary, and no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2014) or 38 C.F.R. § 3.159 (2016).

Legal Criteria

Service connection may be established for disability due to a disease or injury that was incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. 

In general, in order to prevail on the issue of service connection, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

For the purposes of applying VA laws, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 hertz are 26 decibels or greater; or when the speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Factual Background and Analysis

Left Ear Hearing Loss

By way of background, the Veteran was service connected and awarded a 10 percent disability rating for tinnitus in August 2014.  This award of service connection was based on an event in service: a bazooka gun misfired, and exploded, near the Veteran while he was in Basic Training.  The Veteran seeks service connection for hearing loss in his left ear based on this same event.  

As an initial matter, the Board notes that the Veteran has a diagnosis of hearing loss in his left ear for VA purposes.  The Board also notes that the Veteran's medical and personnel records have been determined as unavailable and lost due to fire.

The Veteran states that as a result of the explosion, his left ear drum burst, and he was hospitalized at Fort Riley, Kansas.  The Board acknowledges that the Veteran is competent to relate the circumstances of his injury, as well as the diagnosis given to him by medical personnel.  The Board also finds the Veteran's statement credible.

In November 2014 the Veteran attended a VA audiology examination.  The examiner concluded that he could not determine if hearing loss existed "prior to service due to lack of evidence."  

In October 2016, the Veteran underwent a VA audiological assessment and the examiner expressly noted the Veteran's military noise exposure.  

Regarding exposure to noise in the military, the Board also recognizes that the Veteran's Military Occupational Specialty (MOS) of Infantry has been conceded by the Department of Defense as having a high probability of noise exposure. 

In November 2016 the Veteran's private doctor wrote, "It is more likely than not that [the Veteran's] hearing loss was caused by a bazooka misfire and exposure to other firearms in the military service."

The Board notes the VA examiner in the November 2014 examination failed to consider the Veteran's statements regarding the bazooka explosion, as well as his exposure to loud noises, in the rationale of his conclusion.  The examiner merely pointed to a lack of evidence.  The Veteran submitted a favorable medical opinion from his private doctor, and a favorable VA examination notation, which the Board finds credible.  The favorable medical opinions are at least in equipoise with the2014 VA examiner's negative medical opinion.  Therefore, the Board has afforded the Veteran the benefit of the doubt, and determines that service connection for left ear hearing loss is warranted.

Flat Feet

Initially, the Board notes that the Veteran has a diagnosis for bilateral flat feet.

The Veteran states that when he deployed to Korea, his flat feet significantly impacted his ability to perform his duties as an Infantry soldier.  He was issued non-standard "special boots" to wear.  The Veteran relates that in spite of the specially issued boots, he was still unable to perform the duties required of an Infantry soldier.  As a result, he was re-classified as a Quartermaster.  

Although the Veteran's service records are unavailable, his file does contain his DD-214 and his separation orders.  His orders state that he took Basic Training for Infantry at Fort Riley, and his DD-214 states that he was in the 537th Quartermaster Laundry Company when he separated from service.  Both these documents support the Veteran's statements, and the Board finds the Veteran competent and credible.

The Veteran's file contains a letter from his private doctor stating that the Veteran experiences chronic foot pain due to his flat feet and that his flat feet condition is linked to his military service in the Infantry.  The Board finds this medical opinion credible.

Based on the foregoing, and applying all reasonable doubt in the Veteran's favor, the Board finds that service connection for bilateral flat feet is warranted.


ORDER

Service connection for left ear hearing loss is granted.

Service connection for bilateral flat feet is granted.



____________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


